Case 4:21-cr-40008-KES Document 37 Filed 08/25/21 Page 1 of 10 PageID #: 205




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          4:21-CR-40008-01-KES

                    Plaintiff,
                                              ORDER ADOPTING REPORT AND
       vs.                                   RECOMMENDATION AND DENYING
                                                 MOTION TO SUPPRESS
MICHAEL RAY MITCHELL,

                    Defendant.


      Defendant, Michael Ray Mitchell, is charged with possession of a firearm

by a prohibited person in violation of 18 U.S.C. §§ 922(g)(1), 922(g)(3), and

924(a)(2). Docket 1. Mitchell moves to suppress all evidence pertaining to him

that was seized from the house where he was arrested. 1 Docket 25. Mitchell

contends that the evidence was obtained in violation of the Fourth Amendment

to the United States Constitution. Id. The motion was referred to a United

States magistrate judge for a report and recommendation under 28 U.S.C. §

636(b)(1)(B). After holding an evidentiary hearing, Magistrate Judge Veronica

Duffy recommended Mitchell’s motion to suppress be denied. Docket 31 at 18.

Mitchell filed objections to the Report and Recommendation, specifically




1The government initially argued that Mitchell did not have standing to
challenge the seizure of the evidence because he did not live at the residence
where the evidence was seized. Docket 26 at 6. The government has not
objected to the magistrate judge’s finding that Mitchell does have standing
because he was an overnight guest. Docket 31 at 9.
Case 4:21-cr-40008-KES Document 37 Filed 08/25/21 Page 2 of 10 PageID #: 206




objecting to the magistrate judge’s conclusion that a resident of the house

consented to the officers’ search of it. 2 Docket 33. After a de novo review of the

Report and Recommendation and of the record, the court adopts the Report

and Recommendation and denies Mitchell’s motion to suppress.

                               LEGAL STANDARD

      This court’s review of a magistrate judge’s report and recommendation is

governed by 28 U.S.C. § 636 and Rule 72 of the Federal Rules of Civil

Procedure. The court reviews de novo any objections to the magistrate judge’s

recommendations with respect to dispositive matters that are timely made and

specific. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Because motions to

suppress evidence are considered dispositive matters, a magistrate judge’s

recommendation regarding such a motion is subject to de novo review.

28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S. 667, 673

(1980) (holding that dispositive motions under 28 U.S.C. § 636(b)(1) are subject

to de novo review by the district court). The court is entitled, however, to “give

weight to the magistrate judge’s credibility determination.” United States v.

Scares the Hawk, 683 F. Supp. 2d 1036, 1037 (D.S.D. 2009) (quoting United

States v. Martinez-Amaya, 67 F.3d 678, 681 (8th Cir. 1995)). In conducting a

de novo review, this court may then “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28



2 Mitchell initially argued that this resident, Cameron Tillman, lacked authority
to consent to a search of the residence, but he does not object to the magistrate
judge’s determination that the officers were justified in relying on Mr. Tillman’s
consent to enter the house. Docket 31 at 18.
                                         2
Case 4:21-cr-40008-KES Document 37 Filed 08/25/21 Page 3 of 10 PageID #: 207




U.S.C. § 636(b)(1); see also United States v. Craft, 30 F.3d 1044, 1045 (8th Cir.

1994).

                                     FACTS

      According to the testimony given at the evidentiary hearing, the pertinent

facts are as follows:

      On December 18, 2020, several law enforcement members of an

interagency task force tried to serve an arrest warrant for Anthony Richards at

an address listed for Richards in the sex offender registry. Docket 32 at 6–7.

Minnehaha County Deputy Sheriff Cody Lowe was the lead officer for executing

this warrant. Id. at 8. He was assisted by Sergeant Butler, Deputy Kiel Ricci,

Deputy Tanner Cornay, and Deputy Link Mitchell, all from the Minnehaha

County Sheriff’s Office, and United States Marshal Jack Valentine. Id. While

the other officers made a perimeter around the house, Deputy Lowe and

Sergeant Ricci knocked on a north-facing door of the residence, but they

received no response. Id. at 11, 33. They then went to a west-facing door of the

house, which opens into the garage, where they were joined by Sergeant Butler.

Id. After Deputy Lowe knocked on this door, Cameron Tillman opened it from

inside the garage. Id. at 11. Deputy Lowe and Sergeants Ricci and Butler

testified that they recognized Mr. Tillman from previous encounters at this

residence, which was leased by his mother, Christina Tillman. Id. at 16, 34, 55.

Mr. Tillman is thirty years old and has previously been convicted of at least

three felonies. Id. at 71, 85.




                                        3
Case 4:21-cr-40008-KES Document 37 Filed 08/25/21 Page 4 of 10 PageID #: 208




      Deputy Lowe testified that he explained to Mr. Tillman they were looking

for Richards on an outstanding warrant, and that Mr. Tillman replied that

Richards was not present inside the home. Id. at 12. Deputy Lowe further

testified that he asked Mr. Tillman if they could search the home for Richards,

and that Mr. Tillman said “yes” and then stepped to the side, which allowed the

officers to enter the garage. Id. Deputy Lowe also testified that if he had not

received consent, the officers would not have entered the residence. Id. at 29.

Deputy Lowe also asked Mr. Tillman if anyone else was inside the house, and

Cameron stated that his mother and his sister were inside. 3 Id. at 17.

      Though Sergeant Butler could not remember the exact words exchanged,

he testified that Deputy Lowe explained that the officers had an arrest warrant

for Richards and asked Mr. Tillman if Richards was present at the house. Id. at

35. Mr. Tillman said Richards was not present. Id. Sergeant Butler also

testified that Deputy Lowe asked Mr. Tillman if they could search for Richards

in the house, and that Mr. Tillman said they could and then stepped aside

before the officers entered. Id. at 35–36. Sergeant Butler further testified that

had Mr. Tillman not given consent, the officers would have left. Id. at 52.

      Sergeant Ricci’s testimony about the conversation between Deputy Lowe

and Mr. Tillman differs from Sergeant Butler’s only in that Sergeant Ricci did



3 Deputy Lowe and Sergeant Butler both testified that Mr. Tillman said his
mother and his sister were in the house. Docket 32 at 17, 35. Mr. Tillman
testified that he told the officers his mother and his mother’s partner were
inside the house. Id. at 83. This discrepancy is not material because each of
them testified that Mr. Tillman did not tell the officers that Mitchell was in the
house. Id. at 17, 35, 83.
                                         4
Case 4:21-cr-40008-KES Document 37 Filed 08/25/21 Page 5 of 10 PageID #: 209




not personally know if there was “verbal confirmation” from Mr. Tillman after

Deputy Lowe asked for permission to search the residence for Richards. Id. at

56. Sergeant Ricci also testified that he saw Mr. Tillman “move out of the way

for [them] to come inside.” Id.

      After clearing the garage, officers then searched the rest of the house for

Richards, who they did not find. In the basement of the house, however, they

encountered Michael Mitchell, who was laying on a couch. Id. at 65. When

Mitchell stood up, following the officers’ instructions to do so, they saw an

empty gun holster attached to his person. Id. at 66. They then located a pistol

that was visible between two couch cushions, and an Altoids tin containing

narcotics. Id. at 50; Docket 25-1 at 2. As the officers were exiting the house

with Mitchell, Sergeant Ricci testified that he said to Mr. Tillman, “I thought

you said nobody else was in the house,” and Mr. Tillman “looked down and

didn’t say anything.” Docket 32 at 58.

      Mr. Tillman disputes that Deputy Lowe ever asked for or that he provided

verbal consent to the officers to search the home for Richards. Id. at 81.

According to Mr. Tillman, after he opened the door, the officers “moved their

way in” to the garage as they were explaining that they had an arrest warrant

for Richards. Id. Mr. Tillman also testified that he did not know that Mitchell

was in the house at that time. Id. at 82. Mr. Tillman was not under the

influence of any drugs at the time of this encounter. Id. at 86.

      The magistrate judge made a specific credibility finding that the officers

testified truthfully and that Mr. Tillman, to the extent his testimony differed

                                         5
Case 4:21-cr-40008-KES Document 37 Filed 08/25/21 Page 6 of 10 PageID #: 210




from the officers’ testimony, was not credible. Docket 31 at 12. The magistrate

judge concluded that, whether express or implied, Mr. Tillman did voluntarily

consent to the officers’ search for Richards inside the house. Id. at 14.

                                  DISCUSSION

      Mitchell objects to the magistrate judge’s credibility finding and the

finding that Mr. Tillman consented to the officers’ search of the residence.

Docket 33.

      A. The Credibility of the Officers’ and Mr. Tillman’s Testimony

      Mitchell objects to the magistrate judge’s finding that the officers were

testifying truthfully and that Mr. Tillman’s testimony, to the extent his

testimony differed from the officers’ testimony, was not credible. Docket 33 at

2. The magistrate judge found that “[t]here was no evidence introduced to

suggest the officers lied” in their testimony, but there was some evidence that

Mr. Tillman lied because he denied Mitchell was in the house. Docket 31 at 12-

13. The magistrate judge found that Mr. Tillman “dropp[ing] his head . . . and

not wanting to meet the officer’s gaze” after being confronted about Mr.

Mitchell’s presence in the house was evidence that Mr. Tillman’s failure to

disclose Mitchell was in the house was “not an innocent omission.” Id. at 13.

      After reviewing the transcript of the evidentiary hearing, the court finds

that the officers’ testimony was credible. The testimony of each of the officers

regarding the activities of the Fugitive Task Force that day and of the

conversation between Deputy Lowe and Mr. Tillman was consistent. No

evidence was introduced to suggest that any of the officers were not being

                                        6
Case 4:21-cr-40008-KES Document 37 Filed 08/25/21 Page 7 of 10 PageID #: 211




truthful. Though Mitchell offers alternative explanations for Mr. Tillman’s body

language after being confronted with Mitchell’s presence in the house, Docket

33 at 3, no testimony was elicited from Mr. Tillman at the evidentiary hearing

regarding his reaction to learning Mitchell was in the house. Because the

magistrate judge was in a better position to evaluate any conflicting testimony,

the court gives deference to the magistrate judge’s conclusion regarding the

credibility of the officers versus Mr. Tillman. See Scares the Hawk, 683 F.

Supp. 2d at 1037. Thus, the court finds that the officers’ testimony was

credible and that, where Mr. Tillman’s testimony differs from that of the

officers, his testimony is not credible.

      B. Consent to Search the Residence for Richards

      Mitchell objects to the magistrate judge’s finding that Mr. Tillman

consented to the officers’ search of the residence. Docket 33 at 2-5. The Fourth

Amendment generally requires that law enforcement officers secure a warrant

before conducting a search of a person’s home. See, e.g., Kentucky v. King, 563

U.S. 452, 459 (2011). To search for the subject of a valid felony arrest warrant

inside the home of a third party, officers must have either exigent

circumstances or voluntary consent from someone with the authority to grant

such consent. Steagald v. United States, 451 U.S. 204, 216 (1981). It is the

government’s burden to establish that voluntary consent was given.

Schneckloth v. Bustamonte, 412 U.S. 218, 222 (1973).

      Consent is voluntary if, considering the totality of the circumstances, it is

the result of “an essentially free and unconstrained choice,” and not the result

                                           7
Case 4:21-cr-40008-KES Document 37 Filed 08/25/21 Page 8 of 10 PageID #: 212




of “duress or coercion.” United States v. Chaidez, 906 F.2d 377, 380 (8th Cir.

1990) (quoting Schneckloth, 412 U.S. at 225, 227). The court looks to several

factors to determine whether consent is voluntary, including a person’s age,

intelligence, and education. Id. at 381. The court should also consider whether

the person was under the influence of any substances, was informed of their

right to refuse consent, and was aware, based on prior arrests, of the

“protections afforded to suspected criminals.” Id. Other factors include the

length of time the person was questioned and whether the person was in

custody at the time. Id. Additionally, courts will look at whether the person was

threatened or intimidated by officers or relied on promises or

misrepresentations from officers, whether the location was public or secluded,

and whether the person “objected to the search or stood silently while the

search occurred.” Id.

      Consent need not be express; it can be implied from a person’s “words,

gestures, or other conduct.” United States v. Pena-Ponce, 588 F.3d 579, 584

(8th Cir. 2009) (citation omitted). In determining whether a person impliedly

consented, courts apply an objective test, asking “whether [the] conduct would

have caused a reasonable person to believe” there was consent. United States v.

Faler, 832 F.3d 849, 853 (8th Cir. 2016) (quoting United States v. Jones, 254

F.3d 692, 695 (8th Cir. 2001)).

      The Eighth Circuit has consistently held that stepping back from or to

the side of a door implies consent. See United States v. Rodriguez, 834 F.3d

937, 941 (8th Cir. 2016) (opening the screen door wider, turning, and walking

                                        8
Case 4:21-cr-40008-KES Document 37 Filed 08/25/21 Page 9 of 10 PageID #: 213




inside the house, after officer asked to come inside and talk, implied consent);

Faler, 832 F.3d at 852-53 (stepping aside, after officers asked if they could

come in, implied consent); United States v. Greer, 607 F.3d 559, 563 (8th Cir.

2010) (“[W]hen [the defendant] opened the door to the porch and stepped back,

he impliedly invited the officers to enter.”); United States v. Turbyfill, 525 F.2d

57, 59 (8th Cir. 1975) (“[T]he action of [the defendant] in the opening of the

door and stepping back constituted an implied invitation to enter.”).

      Here, the credited testimony of all three officers is that Deputy Lowe

asked Mr. Tillman for consent to search the house for Richards. All three

officers also testified that they did not enter the house until Mr. Tillman

stepped to the side of the doorway, allowing them entry. Regardless of whether

Mr. Tillman ever provided express consent, his conduct in stepping to the side

of the doorway “would have caused a reasonable person to believe” he

consented to the officers’ entry to look for Richards. See Faler, 832 F.3d at 853

(quoting Jones, 254 F.3d at 695). Thus, the court finds that Mr. Tillman

impliedly consented to the officers’ search of the residence.

      The testimony elicited at the evidentiary hearing also provides sufficient

evidence to find that Mr. Tillman’s implied consent was voluntary. Applying the

factors from Chaidez, Mr. Tillman is an adult and was not under the influence

of any drugs at the time. Docket 31 at 71, 86. Though the officers did not

inform him of his right to refuse consent, the magistrate judge found that Mr.

Tillman was “very experienced with the criminal justice system, thus making it

more likely he knew he could deny the officers” consent if he wanted to. Docket

                                         9
Case 4:21-cr-40008-KES Document 37 Filed 08/25/21 Page 10 of 10 PageID #: 214




31 at 13. Additionally, based on the testimony of each officer, Mr. Tillman was

questioned for only a brief period before he stepped aside to let the officers in,

and Mitchell does not claim that the officers intimated or threatened Mr.

Tillman into allowing them to search the residence. Finally, Mr. Tillman never

objected to the officers’ entry or search of the home. Thus, when Deputy Lowe

asked Mr. Tillman if the officers could search the residence for Richards, and

Mr. Tillman stepped to the side, allowing the officers to enter, Mr. Tillman

voluntary and impliedly consented to the search of the residence.

                                  CONCLUSION

      The court adopts Magistrate Judge Duffy’s Report and Recommendation

and denies Mitchell’s motion to suppress. Thus, it is

      ORDERED that the Report and Recommendation (Docket 31) denying

Mitchell’s motion to suppress (Docket 25) is adopted.

      Dated August 25, 2021.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        10
